DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are subject to examination and rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sesha (US PGPub 2020/0073982).

Regarding claims 1, 11, 14 and 15, Sesha teaches an answer message providing method of a computer apparatus comprising at least one processor (Sesha, see abstract, Method and apparatus for improving ease of use, customizability, and functionality of computing devices via chatbots), the method comprising:
by the at least one processor (Sesha, see figure 1, administrative device 110),
managing a plurality of chatrooms of an instant messaging service (Sesha, see paragraph 0011, A federated chatbot system, as described herein, improves the ;
receiving a query message in a preset form from a first user of a first chatroom among the plurality of chatrooms (Sesha, see paragraph 0028, Method 200 begins with block 210, where the master chatbot 130 receives a query from a user. The query is a natural language query, which the query input interface 131 may receive as text or via voice and converts to text);
forwarding the query message outside of the first chatroom to second users through the instant messaging service (Sesha, see paragraph 0031, At block 240, the master chatbot 130 transmits the query to a micro chatbot 140 provided by the monitored device 120);
receiving at least one answer message to the query message from at least one of the second users, respectively (Sesha, see paragraph 0036, At block 270, the master chatbot 130 receives a response from a micro chatbot 140 to which the query was transmitted (per block 240)); and
providing the received at least one answer message to be displayed through the first chatroom (Sesha, see paragraph 0038, At block 290, the master chatbot 130 displays, in a user interface on the administrative device 110, the summary. The summary includes a portion associated with an identifier for the master chatbot 130 and the summarization of the responses from the micro chatbots 140).


selecting the second users from among users of the instant messaging service (Sesha, see paragraph 0012, a given monitored device 120 may provide one or more micro chatbots 140 that are tailored to specific aspects of the monitored device 120 (e.g., a first micro chatbot 140 and a second micro chatbot 140 may be provided by respective virtual machines running on a single monitored device 120));
opening second chatrooms of the instant messaging service and joined by the selected second users, respectively (Sesha, see paragraph 0012, a given monitored device 120 may provide one or more micro chatbots 140 that are tailored to specific aspects of the monitored device 120 (e.g., a first micro chatbot 140 and a second micro chatbot 140 may be provided by respective virtual machines running on a single monitored device 120)); and
forwarding the query message to each of the second chatrooms (Sesha, see paragraph 0017, In embodiments where the user directly queries an activated micro chatbot 140, the chatbot identifier 132 may forward formatted queries directly to an addressed micro chatbot 140).

Regarding claim 3, Sesha teaches wherein the selecting of the second users comprises:
allocating a query field of the query message by analyzing content of the query message or allocating the query field of the query message in response to an input or a selection from the first user (Sesha, see paragraph 0017, Based on the information type 
selecting, as the second users, users to which the allocated query field is designated as a special field (Sesha, see paragraph 0017, In embodiments where the user directly queries an activated micro chatbot 140, the chatbot identifier 132 may forward formatted queries directly to an addressed micro chatbot 140).

Regarding claims 4 and 17, Sesha teaches wherein the forwarding of the query message outside of the first chatroom to the second users comprises:
creating a page outside of the first chatroom for displaying the query message in the instant messaging service (Sesha, see paragraph 0017, Based on the information type requested by the user, and the devices identified as related to that information, the chatbot identifier 132 may query the resource map 150 to identify micro chatbots 140 available to provide responses to the user's query); and
providing the query message to a plurality of unspecific users accessing the page through the page (Sesha, see paragraph 0017, In embodiments where the user directly queries an activated micro chatbot 140, the chatbot identifier 132 may forward formatted queries directly to an addressed micro chatbot 140).

Regarding claim 5, Sesha teaches wherein the creating of the page comprises:
allocating a query field of the query message by analyzing content of the query message or allocating the query field of the query message in response to an input or a 
creating the page such that the query message is distinguishably displayed for each allocated query field (Sesha, see paragraph 0017, In embodiments where the user directly queries an activated micro chatbot 140, the chatbot identifier 132 may forward formatted queries directly to an addressed micro chatbot 140).

Regarding claim 6, Sesha teaches further comprising:
by the at least one processor,
displaying the at least one answer message in association with the query message on the page (Sesha, see paragraph 0038, At block 290, the master chatbot 130 displays, in a user interface on the administrative device 110, the summary. The summary includes a portion associated with an identifier for the master chatbot 130 and the summarization of the responses from the micro chatbots 140).

Regarding claim 7, Sesha teaches wherein the at least one answer message is displayed in association with the query message in the first chatroom (Sesha, see paragraph 0038, At block 290, the master chatbot 130 displays, in a user interface on the administrative device 110, the summary. The summary includes a portion associated with an identifier for the master chatbot 130 and the summarization of the responses from the micro chatbots 140).

Regarding claim 8, Sesha teaches further comprising:
by the at least one processor,
receiving a feedback from participants of the first chatroom with respect to the answer message displayed through the first chatroom (Sesha, see paragraph 0012, a given monitored device 120 may provide one or more micro chatbots 140 that are tailored to specific aspects of the monitored device 120 (e.g., a first micro chatbot 140 and a second micro chatbot 140 may be provided by respective virtual machines running on a single monitored device 120)); and
selecting at least one answer message from among the provided at least one answer message or selecting at least one second user providing answer content of the selected at least one answer message, based on the feedback (Sesha, see paragraph 0012, a given monitored device 120 may provide one or more micro chatbots 140 that are tailored to specific aspects of the monitored device 120 (e.g., a first micro chatbot 140 and a second micro chatbot 140 may be provided by respective virtual machines running on a single monitored device 120)).

Regarding claim 9, Sesha teaches wherein the provided at least one answer message includes a plurality of answer messages, and the method further comprising:
by the at least one processor,
displaying the selected at least one answer message so as to be distinguished from other answer messages of the plurality of answer messages or determining a reward to be provided to the selected at least one second user (Sesha, see paragraph 

Regarding claim 10, Sesha teaches wherein the forwarding of the query message outside of the first chatroom to the second users comprises:
selecting the second users from among users of the instant messaging service (Sesha, see paragraph 0012, a given monitored device 120 may provide one or more micro chatbots 140 that are tailored to specific aspects of the monitored device 120 (e.g., a first micro chatbot 140 and a second micro chatbot 140 may be provided by respective virtual machines running on a single monitored device 120));
opening a second chatroom of the instant messaging service and joined by the selected second users (Sesha, see paragraph 0012, a given monitored device 120 may provide one or more micro chatbots 140 that are tailored to specific aspects of the monitored device 120 (e.g., a first micro chatbot 140 and a second micro chatbot 140 may be provided by respective virtual machines running on a single monitored device 120)); and
forwarding the query message to the second chatroom (Sesha, see paragraph 0017, In embodiments where the user directly queries an activated micro chatbot 140, the chatbot identifier 132 may forward formatted queries directly to an addressed micro chatbot 140).


the query message is forwarded to each of second chatrooms opened for the second users, respectively (Sesha, see paragraph 0017, Based on the information type requested by the user, and the devices identified as related to that information, the chatbot identifier 132 may query the resource map 150 to identify micro chatbots 140 available to provide responses to the user's query), and
the at least one answer message includes an answer message created to include answer content input from the second users to the second chatrooms, respectively (Sesha, see paragraph 0017, In embodiments where the user directly queries an activated micro chatbot 140, the chatbot identifier 132 may forward formatted queries directly to an addressed micro chatbot 140).

Regarding claim 13, Sesha teaches wherein
the query message is displayed through a page created in the instant messaging service (Sesha, see paragraph 0017, Based on the information type requested by the user, and the devices identified as related to that information, the chatbot identifier 132 may query the resource map 150 to identify micro chatbots 140 available to provide responses to the user's query), and
the second users comprise a plurality of unspecific users accessing the page (Sesha, see paragraph 0017, In embodiments where the user directly queries an 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619.  The examiner can normally be reached on Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHONG G KIM/Examiner, Art Unit 2457                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457